PER CURIAM.
The discretion of the justin at Special Term to rehear this motion was wel. grounded on the later facts of the injury anc damage by letting pipes and hydrants freeze, anc the dangers from possible contagion among thc horses which defendants quartered on the faii grounds. Having thus reheard the motion, hii order as reconsidered, preferring the trial 01 the cause, is not appealable. 167 App. Div. 126, 152 N. Y. Supp. SItS. The appeal is there. fore dismissed, with $10 costs and disbursements. See, also, 155 N. Y. Supp. 1104.
MILLS, .1., not voting.